Fourth Court of Appeals
                              San Antonio, Texas
                                   JUDGMENT
                                 No. 04-16-00243-CR

                               Frank Deon PHILLIPS,
                                      Appellant

                                          v.

                                The STATE of Texas,
                                      Appellee

             From the 187th Judicial District Court, Bexar County, Texas
                           Trial Court No. 2015CR9117
                       Honorable Pat Priest, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE PULLIAM

   In accordance with this court’s opinion of this date, this appeal is DISMISSED.

   SIGNED June 1, 2016.


                                           _________________________________
                                           Jason Pulliam, Justice